Citation Nr: 0335172	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  96-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
head injury with headaches and memory loss, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hearing loss, 
currently evaluated as noncompensable.

3.  Entitlement to an increased rating for residuals, left 
ankle fracture, currently evaluated as 20 percent disabling  

4.  Entitlement to an earlier effective date for the 
assignment of the increased evaluation for service-connected 
residuals, left ankle fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from April 1976 to July 1977.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, in which the RO, inter alia, denied 
the veteran's claims for increased ratings for the following 
service-connected conditions: residuals of a head injury with 
headaches and memory loss, hearing loss, and residuals, left 
ankle fracture.  

In October 2001 the RO increased the veteran's rating for his 
service-connected residuals, left ankle fracture from 
noncompensable to 20 percent disabling, effective July 26, 
2000, the date the representative's request for additional 
examination was received.  The RO continued the 10 percent 
rating for residuals of a head injury with headaches and 
memory loss and noncompensable rating for hearing loss.  The 
veteran filed a notice of disagreement (NOD) to the effective 
date of the of the increased rating for his ankle disability, 
the RO issued a statement of the case (SOC) in July 2002 and 
the veteran perfected his appeal regarding this issue in 
September 2002.  The claim regarding his left ankle 
disability, however, is properly framed as entitlement to a 
compensable rating from November 15, 1994, the date of the 
claim for increase, and in excess of 20 percent from July 26, 
2000.      

In September 1996, the veteran was afforded a personal 
hearing at the Little Rock, Arkansas, RO.          


REMAND

The Board initially notes that during the course of the 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
passed, which made significant changes in VA's duty to notify 
and assist claimants for benefits administered by the 
Secretary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2003).  VA has a duty to notify the veteran of 
information and evidence necessary to substantiate his claim, 
and of which information and evidence, if any, he must 
produce, and of which information and evidence, if any, VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  But see Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. September 22, 2003) (invalidating the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1)).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 
  
In this case, the RO has yet to apply these changes to the 
appellant's claims of entitlement to increased ratings for 
residuals of a head injury with headaches and memory loss, 
hearing loss, and residuals, left ankle fracture.  Under the 
circumstances, the Board has determined that it cannot issue 
decisions on the appellant's claims without prejudicing his 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
appellant's claims under the recent legislative changes 
contained in the Veterans Claims Assistance Act and insure 
compliance with that legislation with respect to both the 
duty to assist and the duty to notify.  

Additionally, the veteran's representative notes that, in 
addition to diagnosing the veteran with a cognitive disorder, 
not otherwise specified, secondary to two prior closed head 
injuries, the July 2001 VA mental disorders examination 
report diagnosed personality change due to prior head 
injuries.  The veteran's representative has made the argument 
that the issue of a personality change due to prior head 
injuries should be considered and that it is inextricably 
intertwined with the issue of entitlement to an increased 
rating for residuals of a head injury with headaches and 
memory loss, currently evaluated as 10 percent disabling.  
Therefore, the Board finds that the veteran should be 
afforded a VA examination in order for an examiner to 
distinguish between the veteran's cognitive deficiencies as a 
result of his service-connected head injury and any changed 
personality sequelae of the service-connected head injury, 
separate from any Axis II Personality Disorder.            
 
Furthermore, the Board notes that neither the April 1995 nor 
the July 2001 VA joints examination reports discussed the 
extent, if any, of functional loss due to pain, 
incoordination, weakness, pain on flare-ups and fatigability 
with use.  In evaluating musculoskeletal disabilities, the 
Board must assess functional impairment and determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.10 (2003).  Ratings based on limitation of motion 
do not subsume the various rating factors in 38 C.F.R. §§ 
4.40 and 4.45, which include pain, more motion than normal, 
less motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206- 08 (1995).  In other words, when rated 
for limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2003).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim for his 
left ankle disability.
    
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  Thereafter, the RO should schedule 
the veteran for a VA examination in order 
to determine the nature and extent of 
residuals of the 1976 head injury with 
headaches and memory loss.  The examiner 
should be directed to distinguish between 
the veteran's cognitive deficiencies as a 
result of his service-connected head 
injury and any changed personality 
sequelae of the service-connected head 
injury, separate from any Axis II 
Personality Disorder.  The claims folder 
and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  The RO should schedule the veteran 
for a VA examination in order to 
ascertain the nature and severity of his 
service-connected residuals of a left 
ankle fracture.  All signs and symptoms 
of his disability should be described in 
detail.  Furthermore, in addition to 
addressing range of motion, the examiner 
is requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review.  Such review 
should be indicated on the examination 
report.        

4.  The RO should then readjudicate the 
claims, including the issue of service 
connection for a personality change due 
to prior head injuries and, thereafter, 
if the claims on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




